Title: Minutes of the Board of Visitors of the University of Virginia, [2 October 1820]
From: 
To: 


                
                    [2 October 1820]
                
                At a meeting of the Visitors of the University of Virginia, at the University, on monday 2d. of Octr. 1820, present Thomas Jefferson, James Madison, Robert B. Taylor, John H. Cocke, and Joseph C. Cabell;
                The Board proceeded to the consideration of the Annual Report, and not having time to go through with the same, adjourned to tuesday 3d. October.
            